Citation Nr: 0212787	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-33 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for epidermophytosis 
of the toes, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from November 1943 to February 
1946.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In his substantive appeal, VA Form 9, received in December 
1997, the veteran indicated that he desired to attend a 
hearing before a member of the Board in Washington, D. C.  
The veteran requested postponement of a scheduled hearing in 
April 2000.  The veteran was notified, by letter dated in May 
2000, of the time and place of the rescheduled hearing.  
However, he failed to appear for the hearing, without good 
cause shown.  Thus, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.704 (2001).  

This case has previously been before the Board.  In September 
2000, the Board remanded the case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The record reflects that the veteran failed to report for 
a VA examination scheduled in February 2002.  

2.  A June 2002 supplemental statement of the case notified 
the veteran that he had failed to report for a scheduled 
examination and of the consequences for his failure to 
report.  

3.  There is no evidence of "good cause," which would 
excuse his failure to report for the scheduled examination.  




CONCLUSION OF LAW

The claim for an evaluation in excess of 0 percent for 
service-connected epidermophytosis of the toes is denied due 
to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  

In the September 2000 remand, the Board requested that the 
veteran undergo a VA examination so that the nature and 
extent of his service-connected epidermophytosis of the toes 
could be adequately determined.  The record establishes that 
the veteran was scheduled for an adequate VA examination and 
he failed to report.

In the June 2002, the RO, in a supplemental statement of the 
case, informed the veteran that he had failed to report for 
an examination.  The RO specifically advised the veteran of 
the provisions of 38 C.F.R. § 3.655.  Clearly, the veteran 
was placed on notice of the provisions of 38 C.F.R. § 3.655.  

There is no evidence showing "good cause" for his failure 
to report for the scheduled VA examination.  If the veteran 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has made thorough and concerted efforts to 
assist the veteran in the development and adjudication of his 
claim.  Further action without response or assistance from 
the veteran constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The veteran's claim for an evaluation in excess of 0 percent 
for service-connected epidermophytosis of the toes is not 
"an original compensation claim," which would allow the 
claim to be decided based upon the evidence of record when 
the veteran fails to report for an examination.  38 C.F.R. 
§ 3.655(b).  Rather, such claim falls under "any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating" 
and is accordingly denied pursuant to 38 C.F.R. § 3.655(b) 
(2001).  

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. Reg. 
45620-45632.  

In this case, the claim commenced as a claim for an increased 
evaluation.  The veteran contested the denial of increased 
evaluation and the VA scheduled an examination in February 
2002 in order to have the severity of his disability 
adequately assessed.  He failed to report.  After he failed 
to report, the RO informed the veteran that he had failed to 
report.  The veteran did not respond.  All duties owed by 
VCAA and the implementing regulations have been met.  


ORDER

An evaluation in excess of 0 percent for service-connected 
epidermophytosis of the toes is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

